Plaintiffs in error were convicted in the county court of Carter county on a charge of conveying and transporting one gallon of corn whisky, and their punishment fixed at a fine of $50 and confinement in the county jail for 30 days for each of them.
The appeal in this case was filed in this court on the 19th day of June, 1928. No briefs have been filed on behalf of plaintiffs in error.
Upon a careful examination of the record, we find no errors depriving the appellants of any substantial rights. The evidence being sufficient to support the verdict, the cause is affirmed.